Citation Nr: 1732218	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-42 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for depression.

3. Entitlement to service connection for a bilateral knee and foot condition.

4. Entitlement to service connection for asthma. 

5. Entitlement to service connection for food poisoning.

6. Entitlement to service connection for a gunshot wound to the left leg due to right hand, to include as secondary to bilateral hand condition.

7. Entitlement to service connection for anxiety.

8. Entitlement to service connection for hepatitis C.

9. Entitlement to service connection for urinary retention (claimed as urinary constipation).

10. Entitlement to service connection for memory loss. 

11. Entitlement to service connection for a bilateral arm condition, to include as secondary to service-connected lumbosacral strain and degenerative joint disease.

12. Entitlement to service connection for a bilateral leg condition, to include as secondary to service-connection lumbosacral strain and degenerative joint disease.

13. Entitlement to service connection for a bilateral hand condition, to include as secondary to service-connected lumbosacral strain and degenerative joint disease. 

14. Entitlement to service connection for sleep apnea (claimed as loss of sleep), to include as secondary to service-connected lumbosacral strain and degenerative joint disease. 

15. Entitlement to a rating in excess of 20 percent for lumbosacral strain and degenerative joint disease.

16. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel






INTRODUCTION

The Veteran had active duty service from March 1989 to August 1990 and from August 2002 to July 2003.  

This case comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) and from a March 2010 rating decision by the Waco, Texas RO.  The Veteran's claims file is now in the jurisdiction of the Waco, Texas RO.

In July 2015 the Board remanded the case for the Veteran to be scheduled for a Travel Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's July 2010 VA Form 9 substantive appeal, the Veteran requested a Travel Board hearing before a Veteran's Law Judge.  In accordance with the July 2015 Board remand, he was scheduled for such a hearing on June 22, 2016.  See 38 C.F.R. §§ 19.76, 20.700, 20.702 (2016).  However, in a letter dated June 21, 2016, the Veteran through his representative requested that the hearing be rescheduled.   However, there is no indication in the record that the hearing was rescheduled or that he withdrew the request.  Moreover, the Board finds the Veteran's request to reschedule the hearing was timely, and there was good cause for the request to reschedule the hearing.  See 38 C.F.R. § 20.704 (c) (2016).  Because he is entitled to a hearing upon request, and because Travel Board hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A . § 7107: 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule a Travel Board hearing at the RO. The case should then be processed in accordance with established appellate practices

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


